
	
		I
		111th CONGRESS
		2d Session
		H. R. 5196
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Mr. Welch introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To support State and tribal government
		  efforts to promote research and education related to maple syrup production,
		  natural resource sustainability in the maple syrup industry, market promotion
		  of maple products, and greater access to lands containing maple trees for maple
		  sugaring activities, and for other purposes.
	
	
		1.Support for State and tribal
			 government efforts to promote domestic maple syrup industry
			(a)Grants
			 authorized; authorized activitiesThe Secretary of Agriculture may make
			 grants to States and tribal governments to support their efforts to promote the
			 domestic maple syrup industry through the following activities:
				(1)Promotion of research and education related
			 to maple syrup production.
				(2)Promotion of
			 natural resource sustainability in the maple syrup industry.
				(3)Market promotion
			 for maple syrup and maple-sap products.
				(4)Encouragement of owners and operators of
			 privately held land containing species of tree in the genus Acer—
					(A)to initiate or expand maple-sugaring
			 activities on the land; or
					(B)to voluntarily
			 make the land available, including by lease or other means, for access by the
			 public for maple-sugaring activities.
					(b)ApplicationsIn
			 submitting an application for a grant under this section, a State or tribal
			 government shall include—
				(1)a
			 description of the activities to be supported using the grant funds;
				(2)a description of the benefits that the
			 State or tribal government intends to achieve as a result of the activities;
			 and
				(3)an estimate of the anticipated increase in
			 maple-sugaring activities or maple syrup production to occur as a result of the
			 activities.
				(c)Relationship to
			 other lawsNothing in this section preempts a State or tribal
			 government law, including any State or tribal government liability law.
			(d)Definition of
			 maple sugaringIn this section, the term
			 maple-sugaring means the collection of sap from any species of
			 tree in the genus Acer for the purpose of boiling to produce food.
			(e)RegulationsThe
			 Secretary of Agriculture shall promulgate such regulations as are necessary to
			 carry out this section.
			(f)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $20,000,000 for each of fiscal years 2011 through 2014.
			
